Citation Nr: 1340323	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-21 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for neuropathy, right lower extremity, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for neuropathy, left lower extremity, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



REMAND

The Veteran served on active duty from February 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating action taken in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran contends that service connection is warranted for neuropathy of his lower extremities.  He is presumed to have herbicide exposure due to his service in Vietnam, and the RO has denied this matter to include on the basis of herbicide exposure.  While there is no evidence of neuropathy in service, he is noted to report occasional left leg numbness as early as an August 1980 VA examination.  

VA's duty to assist includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim." 38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2012).  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.

In this matter, the Veteran has not been afforded a VA examination to address whether the neuropathy affecting his lower extremities is related to military service, including herbicide exposure.  In order to ensure that the VA's duty to assist is met, such an examination should be scheduled.

Additionally, there remain other developmental deficiencies that should be further addressed prior to adjudication of this matter.  A review of the record reflects that complete service treatment records have not been obtained.  The Veteran has alleged having received treatment for a left leg injury in Okinawa, Japan during service around March 1965 in written contentions in conjunction with earlier adjudications, including an August 1981 Board decision adjudicating a claim for entitlement to service connection for a left knee disorder.  Although an attempt was made to obtain treatment records regarding an apparent left knee injury prior to the August 1981 decision, the attempt was not exhaustive.  Thus, another attempt should be made to obtain this apparently missing service treatment record, and should this prove unavailing, VA is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  A non-exhaustive list of documents that may be substituted for service medical records in this case includes:  statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.  VA Adjudication Procedure Manual, Manual M21- 1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993). 

Furthermore, as this matter is being remanded for the reasons set forth above, any additional VA treatment records for lower extremity neuropathy should also be obtained.  The Veteran reported having had VA treatment, including for lower extremity problems since 1966, and also has cited having undergone an Agent Orange examination in Philadelphia, with an attempt to obtain one dated around November 1991.  Additionally, he has reported undergoing such an examination in Philadelphia in written statements in August 1994 and September 1995.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Board notes that attempts to obtain additional VA records dating to 1966 were made prior to the Board's 1981 adjudication, but again it does not appear that the attempts were exhaustive.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to obtain any records of treatment for a left leg injury said to have occurred approximately March 1965 in Okinawa, Japan, or alternative records for the Veteran through official channels including the NPRC or any other appropriate source, and including the appellant, as per the procedures set forth in VA Adjudication Procedure Manual, Manual M21- 1, Part III, paragraph 4.25(c) and 4.29, if so warranted.  Any and all records obtained should be associated with the claims file.  If it is determined that there are no records, the documentation used in making that determination should be included in the claims file. 

2.  Thereafter, if the above development reveals that complete service treatment records continue to be unavailable, the AOJ must ensure that all notification and development necessary to comply with 38 U.S.C.A. §§ 5103(a)  and 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013) is fully satisfied.  In particular, VA must send the Veteran notice of the unavailability of complete service department records and an explanation of alternate forms of evidence, such as lay testimony, etc. as set forth in VA Adjudication Procedure Manual, Manual M21- 1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993), that the Veteran can submit in support of his claim.  The claims file must include documentation that there has been compliance with VA's duties to notify and assist a claimant as specifically affecting the issues on appeal. 

3.  Obtain and associate with the claims file all records of the Veteran's treatment for any lower extremity disability contained in the VAMC records system dated from 1966 to the present, and from any other sufficiently identified VA facility, to include any Agent Orange examinations undertaken by the VAMC in Philadelphia, PA.  All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Thereafter following completion of the above, the AOJ should schedule the Veteran for a VA neurological examination, to determine the nature and likely etiology of his claimed neurological disorders affecting his lower extremities.  The claims folder must be made available to the examiner prior to the examination.  All indicated studies should be performed.  The examiner should address the following: 

Does the veteran have any current chronic neurological disorder of the lower extremities?  If so, is it at least as likely as not that any current chronic neurological disorder began in service, is otherwise directly due to exposure to herbicides in service; or is an organic neurological disorder that became manifest within one year of separation from military service?

In answering these questions, the examiner must consider all available service treatment records, as well as the Veteran's exposure to herbicides during service, which is conceded.  The examiner must also consider any and all post-service medical records with particular attention to the evidence of left leg neurological issues noted as early as the August 1980 VA examination.  The examiner must also consider the Veteran's history as provided during examination and other lay evidence that has been provided by the Veteran regarding his neurological complaints, as well as his lay evidence regarding his symptoms subsequent to service.

Any opinion offered should include an explanation based on sound medical principles.  If any of the Veteran's theories regarding a relationship to service are rejected, the medical reasons for rejecting any such theory should be set forth in detail. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  Following completion of the above development, the AOJ should readjudicate the Veteran's claims.  If a benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

